DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 08/25/2020.  Claims 1-20 are pending in the application.

Information Disclosure Statement
The information disclosure statement filed 09/03/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Claim Objections
Claim 14 is objected to because of the following informalities:  As per claim 14, the claim currently depends from base claim 1.  In accordance with claim language, the claims should depend from base claim 11 instead.  Appropriate correction is required.
For examining purpose hereinbelow, the claim shall be treated to depend from base claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-2, 5,8-11, 14-17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ollikainen et al. (US 2014/0287681) (hereinafter “Ollikainen”) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, in accordance with Ollikainen reference entirety, Ollikainen discloses a wireless memory host (mobile wireless device A), comprising (para [0087]: “FIG. 1A is an example of network diagram of a mobile wireless device A and a wireless memory tag B, performing initial setup negotiation using a Near Field Communications (NFC) connection.”  Para [0088]: “FIG. 1B is an example network diagram of the mobile wireless device A and the wireless memory tag B, performing the supplementary optical power delivery from the mobile wireless device A to the wireless memory tag B.” And para [0089]: “FIG. 1C is an example network diagram of a mobile wireless device Ax and a wireless memory tag Bx, performing an initial setup negotiation using a combined UWB and narrowband wireless memory tag technology.”  In addition, NFC communication technology to include supporting standards and data exchange format are discussed in para [0113] and thereinafter): 
a radio (16A; 12; 14A; 18; 22) configured to communicatively couple with a wireless memory tag (wireless memory tag B) (para [0134]: "FIG. 1A is an example network diagram of a mobile wireless device A and a wireless memory tag B, performing an initial setup negotiation 40 using a Near Field Communications (NFC) connection. The negotiation may be to establish supplementary optical power delivery from the mobile wireless device A to the wireless memory tag B, in accordance with example embodiments of the invention"); and 
a controller (20A) (para [0135]: “the mobile wireless device A may be a communications device, PDA, cell phone, laptop or palmtop computer, or the like. The mobile wireless device A includes a processor 20A, which includes a dual core or multi-core central processing unit (CPU_1 and CPU_2)”) configured to: 
access non-volatile memory (32) of the wireless memory tag (FIG. 1A; wireless memory tag B), or both (para [0118]: "The memory of a wireless memory tag may be a non-volatile memory"), by: 
generating one or more vendor-agnostic commands (“discover” command; Notification with a status and parameters; NFC interrogation signal; and NFC response signal) that describe a get operation, a put operation, or both (NFC interrogation signal and NFC response signal) to perform on a register-based interface (16B) of the wireless memory tag (TAG B), wherein the get operation, the put operation, or both, when processed by the wireless memory tag, cause a data transfer to or from the register-based interface (16B) and the data transfer to or from the register-based interface (16B) causes implementation of the access to the non-volatile memory (32) (para [0137]: "The mobile wireless device A and wireless memory tag B are each coupled to an NFC controller 16A and NFC controller 16B, respectively, via an NFC controller interface (NCI) The NFC controllers 16A and 16B are capable of exchanging near-field communication (NFC) RF signals, according to an embodiment of the present invention. The mobile wireless device A may request that the NFC controller 16A start discovery by sending a "discover" command. Once discovery has been started, the NFC controller 16A notifies the mobile wireless device A of every detectable target NFC device or tag by sending a Notification with a Status and relevant parameters."  In addition, paras [0126] to [0127], and thereinafter, sending NFC interrogation signal and receiving NFC response signal between mobile wireless device and wireless memory tag are also discussed); 
providing, via the radio (16A), the one or more vendor-agnostic commands (“discover” command; Notification with a status and parameters; NFC interrogation signal; and NFC response signal) to a register-based interface (16B) of the wireless memory tag  (TAG B) to access the non-volatile memory (32) of the wireless memory tag (TAG B) (para [0126]: "In accordance with an example embodiment of the invention, the NFC controller of the mobile wireless device may send an NFC interrogation signal to read the NFC controller of the wireless memory tag and receive a radio frequency NFC response signal from the tag. The response signal may indicate that the wireless memory tag may be capable of receiving optical powering. An initial setup negotiation may be conducted between the mobile wireless device and the wireless memory tag, via an NFC connection established between the devices. The mobile wireless device may receive a radio frequency wireless message from the wireless memory tag, indicating optical power requirements of the wireless memory tag. In response, the mobile wireless device may transmit optical power at a level based on the indicated optical power requirements.”  In addition, para [0141]: "In accordance with an example embodiment of the invention, the NFC controller 16A of the mobile wireless device A may send an NFC interrogation signal to read the NFC controller 16B of the wireless memory tag B and receive a radio frequency NFC response signal 40 from the tag B. The response signal 40 may indicate that the wireless memory tag B may be capable of receiving optical powering. An initial setup negotiation may be conducted between the mobile wireless device A and the wireless memory tag B, via an NFC connection 40 established between the devices. The mobile wireless device A may receive a radio frequency wireless message from the wireless memory tag B, indicating optical power requirements of the wireless memory tag B. In response, the mobile wireless device A may transmit optical power at a level based on the indicated optical power requirements. Then, in accordance with an example embodiment of the invention, the processor 20A of the mobile wireless device A may switch on the camera flash 24 to transmit the optical power to the wireless memory device B, in response to the indicated optical power requirements"); and 
“discover” command; Notification with a status and parameters; NFC interrogation signal; and NFC response signal), receiving data from the non-volatile memory (32), causing provision of data to the non-volatile memory, or both (para [0141]: "In accordance with an example embodiment of the invention, the NFC controller 16A of the mobile wireless device A may send an NFC interrogation signal to read the NFC controller 16B of the wireless memory tag B and receive a radio frequency NFC response signal 40 from the tag B. The response signal 40 may indicate that the wireless memory tag B may be capable of receiving optical powering. An initial setup negotiation may be conducted between the mobile wireless device A and the wireless memory tag B, via an NFC connection 40 established between the devices. The mobile wireless device A may receive a radio frequency wireless message from the wireless memory tag B, indicating optical power requirements of the wireless memory tag B. In response, the mobile wireless device A may transmit optical power at a level based on the indicated optical power requirements. Then, in accordance with an example embodiment of the invention, the processor 20A of the mobile wireless device A may switch on the camera flash 24 to transmit the optical power to the wireless memory device B, in response to the indicated optical power requirements."  In addition, para [0142]: “the wireless memory tag B may receive the optical power 50 from the mobile wireless device A and use it to operate the memory 32 and electronic components 34 in the tag B, including accessing, reading from and writing into the memory module 34 in the tag B.”).
claim 2, in addition to features recited in base claim 1 (see rationale discussed above), Ollikainen also discloses wherein the one or more vendor-agnostic commands (“discover” command; Notification with a status and parameters; NFC interrogation signal; and NFC response signal) comprise one or more "get" request frames configured to get data from the register-based interface (16B) (para [0137]: "The mobile wireless device A and wireless memory tag Bare each coupled to an NFC controller 16A and NFC controller 16B, respectively, via an NFC controller interface (NCI). The NFC controllers 16A and 16B are capable of exchanging near-field communication (NFC) RF signals, according to an embodiment of the present invention. The mobile wireless device A may request that the NFC controller 16A start discovery by sending a "discover" command. Once discovery has been started, the NFC controller 16A notifies the mobile wireless device A of every detectable target NFC device or tag by sending a Notification with a Status and relevant parameters." Also see para [0114] for operational NFC standard and para [0151] for radio frame.  Furthermore; para [0128]: "In accordance with an example embodiment of the invention, the wireless memory tag may receive the optical power from the mobile wireless device and use it to operate the electronic components in the tag, including accessing, reading from and writing into the memory module in the tag.").
Regarding claim 5, in addition to features recited in base claim 1 (see rationale discussed above), Ollikainen also discloses wherein the one or more vendor-agnostic commands (“discover” command; Notification with a status and parameters; NFC interrogation signal; and NFC response signal) comprise one or more "put" request frames configured to put data into the register-based interface (16B) (para [0128]: "In accordance with an example embodiment of the invention, the wireless memory tag may receive the optical power from the mobile wireless device and use it to operate the electronic components in the tag, including accessing, reading from and writing into the memory module in the tag.")
Regarding claim 8, in addition to features recited in base claim 1 (see rationale discussed above), Ollikainen also discloses wherein the register-based interface (16B) comprises: an initialization information portion that holds data used for communication initialization between the wireless memory host (mobile wireless device A) and the wireless memory tag (TAG B) (para [0126]: "In accordance with an example embodiment of the invention, the NFC controller of the mobile wireless device may send an NFC interrogation signal to read the NFC controller of the wireless memory tag and receive a radio frequency NFC response signal from the tag. The response signal may indicate that the wireless memory tag may be capable of receiving optical powering. An initial setup negotiation may be conducted between the mobile wireless device and the wireless memory tag, via an NFC connection established between the devices. The mobile wireless device may receive a radio frequency wireless message from the wireless memory tag, indicating optical power requirements of the wireless memory tag. In response, the mobile wireless device may transmit optical power at a level based on the indicated optical power requirements.  In addition, para [0189]: "In accordance with an example embodiment of the invention, more energy is provided to a wireless memory device, which contains a non-volatile memory circuit, including relevant controls and interfaces. In accordance with an example embodiment of the invention, the wireless memory device may contain at least one radio to make it possible to transfer data wirelessly to and from the memory of the device. In accordance with an example embodiment of the invention, the wireless memory device may be a "tag" or have any other form factor, shape or configuration. It may be seen as a wirelessly accessed memory card. Typically, the wireless memory device does not have a battery, but it may contain at least some type of energy storage.").
Regarding claim 9, in addition to features recited in base claim 1 (see rationale discussed above), Ollikainen also discloses wherein the register-based interface (16B) comprises: a non-volatile memory access portion that holds information for executing non-volatile memory access commands (para [0189]: "In accordance with an example embodiment of the invention, more energy is provided to a wireless memory device, which contains a non-volatile memory circuit, including relevant controls and interfaces. In accordance with an example embodiment of the invention, the wireless memory device may contain at least one radio to make it possible to transfer data wirelessly to and from the memory of the device. In accordance with an example embodiment of the invention, the wireless memory device may be a "tag" or have any other form factor, shape or configuration. It may be seen as a wirelessly accessed memory card. Typically, the wireless memory device does not have a battery, but it may contain at least some type of energy storage.").
Regarding claim 10, in addition to features recited in base claim 1 (see rationale discussed above), Ollikainen also discloses a transmitter (any of 16A; 12; 14A; 18; 22) separate from the radio (16A; 12; 14A; 18; 22), wherein the wireless memory host (host A) is configured to: poll, via the transmitter, for evidence of the wireless memory TAG B); upon observing the evidence, establish a communicative coupling between the radio (host A) and the wireless memory tag (TAG B) (para [0118]: "A wireless memory tag may be an integrated package that comprises a digital memory and an NFC controller capable of exchanging NFC radio frequency (RF) signals with other NFC controllers or with NFC tags. A wireless memory tag typically has no battery power of its own, but extracts its operating power from an NFC signal received from another NFC controller. The memory of a wireless memory tag may be a non-volatile memory such as an electrically erasable, programmable, read-only memory (EEPRO M) module that may be combined with a volatile random access memory (RAM) module. The memory is coupled to the NFC controller that includes operating logic and transport layer firmware. An NFC discovery RF signal sequence may be exchanged between two NFC controllers, each sequence of RF signals comprising a plurality of discovery periods. Discovery periods may include a poll interval, a listen interval, and an idle interval. For example, an NFC Reader/Writer device such as a tag reader that is part of a mobile telephone, has sufficient power to transmit poll messages in polling intervals. A general purpose NFC device such as a mobile telephone, may have some or all of those intervals, depending on the device's mode of operation. An NFC Reader/Writer device in a wireless memory tag that has no battery power available, must rely on receiving poll messages from other devices and then extracting its operating power from the received poll message to respond with its own poll message.").
As per group claims 11 and 14-16, the claims call for a method having limitation variously and essentially mirrored functional limitations of apparatus claims 1, 2, 5, and 
As per group claims 17 and 20, the claims appear to call for a system have limitations of apparatus claim 1 and 10, respectively with an additional limitation of a wireless memory tag comprising a non-volatile memory and a register-based interface for transferring data to or from a non-volatile memory.  Thus, the claims are anticipated by Ollikainen for the same rationales applied to apparatus claims 1 and 10 and the details of TAG B as a wireless memory tag in FIGs. 1A; 1B; and 1C having NEAR FIELD NFC Controller 16B read as the register-based interface and non-volatile memory 32.

Allowable Subject Matter
Claims 3, 4, 6, 7, 12, 13,  asn 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record, as above discussed, appears to teach the claimed limitations of base claims 1, 11, and 17, but fail to show or suggest novel features of “wherein the one or more "get" request frames comprise a get-short request frame configured to get data from the register-based interface at a location defined by a most significant byte register-based interface start address and not a least significant byte register-based interface start address,” as recited in claims 3, 12, and 17; and “wherein the one or more "get" request frames comprise a get-long request frame configured to get data from the register-based interface at a location defined by a most significant byte register-based interface start address and a least significant byte register-based interface start address,” as recited in claims 4, 13, and 19, structurally and functionally interconnected with other limitations in a manner as recited in the claims

Conclusion
The prior/related art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kennedy et al. (US 2014/0253291).  
Mylly et al. (US 2012/0297147).
Smith et al. (US 2009/0243813).
Walton (US 4,384,288).
NFC Forum, Inc., NFC Data Exchange Format (NDEF), Technical Specification, 25 pages, July 24, 2006.
Jantunen et al., System Architecture for High-speed Close-proximity Low-power RF Memory Tags and Wireless Internet Access, WWW.iaria.org, 12 pages, 2011.
Jantunen, An Impulse UWB Radio System for Remotely-Powered Wireless Memory Tag Applications, Doctoral Dissertations, Aalto University, 113 pages, 2015.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        March 15, 2022